— Judgment, Supreme Court, Bronx County (Emily Jane Goodman, J., at suppression hearing; Frank Diaz, J., at trial), rendered April 13, 1990, convicting defendant of burglary in the first degree and criminal impersonation in the first degree, and sentencing him to concurrent prison terms of 12 V2 to 25 years and 2 to 4 years, respectively, unanimously affirmed.
In view of overwhelming evidence of guilt including the fact defendant was apprehended at the scene of the crime, in the course of commission of the burglary, the misconduct, if any, committed by the prosecutor in summation was harmless (People v Harris, 80 NY2d 796; People v Bailey, 155 AD2d 262, lv denied 75 NY2d 810).
We also conclude that no rational view of the evidence required submission to the jury of the crime of burglary in the third degree as a lesser included offense.
We have examined defendant’s remaining contentions and *577find them to be without merit. Concur — Sullivan, J. P., Rosenberger, Wallach, Ross and Rubin, JJ.